Filed 10/23/13 P. v. Jarman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Glenn)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                          C072131, C073038

         v.                                                                    (Super. Ct. No. 11SCR07151)

WILLIAM JARMAN,

                   Defendant and Appellant.

         Appointed counsel for defendant William Jarman asked this court to review the
records in this consolidated appeal to determine whether there are any arguable issues on
appeal. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) We note the administrative
fee of $35 must be reduced to the statutory maximum of $30. We find no other arguable
error that would result in a disposition more favorable to defendant. As modified, the
judgment is affirmed.
         We provide the following brief description of the facts and procedural history of
the two cases in this appeal. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         On May 5, 2011, a Glenn County Sheriff’s deputy saw defendant driving a black
pickup truck. The deputy recognized defendant and was aware his driver’s license had
been suspended. The deputy confirmed defendant’s license status and followed the truck


                                                             1
as it proceeded for several blocks and parked in an alley. The deputy contacted defendant
who consented to a search of the truck. The search yielded two plastic pill bottles. One
bottle contained 0.07 grams of methamphetamine, and the other contained five
hydrocodone acetaminophen tablets. Defendant did not have a prescription for
the tablets.
       Defendant was charged with transportation of hydrocodone (Health & Saf. Code,
§ 11352, subd. (a)), transportation of methamphetamine (Health & Saf. Code, § 11379,
subd. (a)), and driving with a suspended license (Veh. Code, § 14601.2). After waiving
his right to a jury trial, defendant submitted the foregoing stipulated facts to the trial
court, which found him guilty of two charged offenses: transportation of hydrocodone
and transportation of methamphetamine. The stipulation of facts did not contain
evidence of driving with a suspended license, and the trial court found defendant not
guilty of that offense.
       Defendant was granted Proposition 36 probation for three years. He was ordered
to pay a $400 fine (Pen. Code,1 § 1202.4, subd. (a)(2)) plus penalty assessments, a $240
restitution fine (§ 1202.4), a $240 restitution fine suspended unless probation is revoked
(§ 1202.44), a $50 laboratory analysis fee (Health & Saf. Code, § 11372.5, subd. (a)), a
$100 drug program fee (Health & Saf. Code, § 11372.7), an $80 court security fee
(§ 1465.8, subd. (a)(1)), a $60 court facilities assessment (Gov. Code, § 70373), a $25
own recognizance release processing fee (§ 1463.07), and supervision and drug testing
fees. Although the trial court did not orally pronounce an administrative fee, the
probation commitment order directs defendant to pay a $35 administrative fee. (§ 1205,
subd. (d)(1).) Defendant timely appealed from this order, and the appeal was assigned
case No. C072131.




1      Undesignated statutory references are to the Penal Code.

                                               2
       On July 19, 2012, defendant tested presumptive positive for methamphetamine
and amphetamine. He admitted an allegation that he had violated his probation, and the
trial court reinstated his probation.
       On July 31, 2012, defendant failed to submit to urinalysis as directed. He
admitted an allegation that he violated his probation, and the trial court reinstated
his probation.
       On September 7, 2012, the probation department alleged defendant violated his
probation by failing to submit to urinalyses on three separate occasions, failing to attend
treatment appointments, and failing to report to the probation department. He admitted
the allegations. Imposition of sentence was suspended and defendant was granted formal
probation for three years, ordered to jail for time already served, and ordered to attend
drug court. Defendant’s fines and fees were modified in the following respects: the
restitution fine and probation revocation restitution fine were increased from $240 to
$480; and the laboratory analysis fee was increased from $50 to $100 to reflect
conviction of two separate offenses (§ 11372.5, subd. (a)). Defendant timely appealed
from this order, and the appeal was assigned case No. C073038.
       We appointed counsel to represent defendant on appeal. On our own motion, we
ordered the appeals consolidated.
       Appointed counsel requested the trial court to reduce both restitution fines from
$480 to $240 and to reduce the $35 administrative fee to $30. The trial court reduced
both restitution fines to $240, but its amended order did not reduce the administrative
fee to $30.
       Appointed counsel filed an opening brief that sets forth the facts of the case and
requests this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing of the opening
brief. More than 30 days elapsed, and we received no communication from defendant.

                                              3
       Our review of the record discloses the $35 administrative fee must be reduced to
the statutory maximum of $30.
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is modified to impose a $30 administrative fee. (Pen. Code, § 1205,
subd. (e).) As modified, the judgment is affirmed. The trial court is directed to prepare
an amended order reflecting this modification.



                                                      HOCH              , J.



We concur:



      BLEASE             , Acting P. J.



      DUARTE            , J.




                                             4